IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ROBERT D. KENNEDY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0465

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 13, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Robert D. Kennedy, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is dismissed.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.